Citation Nr: 0914923	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar back disorder, 
claimed as levoscoliosis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1997 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the veteran's claim of 
service connection.  This claim was previously remanded by 
the Board in August 2008 for an examination of the Veteran's 
spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is warranted as certain action requested 
in the August 2008 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  

Specifically, the VA examiner was asked to provide an opinion 
as to whether the Veteran had a current disability of the 
spine.  The November 2008 VA examination report does not 
sufficiently answer this question.  The examiner noted that 
the Veteran did not have a "significant" disability of the 
spine.  However, the August 2008 remand asked whether there 
were any disorders of the spine - significant or otherwise.  
Further, the examiner noted that the Veteran's lower back 
pain was more likely due to a back strain than scoliosis.  
This seems to indicate that the Veteran does suffer from a 
disability of the spine (namely, a back strain) but the 
examination report is not entirely clear on this matter.   

Additionally, the examiner was asked to provide an opinion as 
to whether the Veteran's current spinal disability manifested 
as a result of the Veteran's military service or whether it 
was aggravated by her military service if found to have 
preexisted her active duty.  The November 2008 VA examination 
report fails to indicate whether any current disorder, to 
include a back strain, is related to military service.  The 
examiner only provided an opinion as to whether the Veteran's 
current back pain was due to scoliosis.  The August 2008 
remand did not seek such an opinion.  An opinion addressing 
the specific criteria laid out in the Board remand is vital 
to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The November 2008 VA examination 
report should be referred, to the 
extent possible, to the VA examiner who 
performed the examination.  Additional 
VA examination is not required unless 
deemed necessary by the examiner.  The 
examiner should provide an addendum to 
the November 2008 examination report, 
responding to the following with a 
complete explanation.  

(a) Does the Veteran have any current 
disability of the spine, including a 
lumbar strain?  

(b) If a disorder of the spine is found 
to exist, please provide an opinion as 
to whether it is at least as likely as 
not that the disorder manifested during 
or as a result of the Veteran's 
military service.  

(c) If a disorder is found to have 
preexisted the Veteran's military 
service, please indicate this fact and 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder was aggravated or worsened by 
the Veteran's military service.  

2.  After completion of the above, the 
claim should be reviewed in light of 
any new evidence.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond, if the claim is 
denied.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


